Citation Nr: 1416588	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-15 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION
Veteran  represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT


This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2008 and January 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In October 2013, the Board remanded the above-captioned issue for additional development.  The Board also remanded a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the limited purpose of issuing a statement of the case (SOC) in response to the Veteran's Notice of Disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  While the requested SOC was issued in November 2013, the Veteran has not responded by filing a Substantive Appeal (VA Form 9).  Accordingly, the claim for TDIU is not currently in appellate status and, thus, need not be further addressed here.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is under the age of 65 and is not totally and permanently disabled due to one or more nonservice-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected disability pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2013); 38 C.F.R. § 3.3 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

Prior to proceeding to the merits of a perfected appeal, the Board must consider whether VA has met its duties to notify and assist the Veteran under the VCAA.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Hence, the Board will now address each of these statutory duties in the order set forth below.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claims at issue.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA notice must generally be provided prior to an initial unfavorable decision on a claim by the AOJ.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
 
In this case, the Veteran received VCAA notice through a January 2008 letter, which predated the initial adjudication of his claim.  The January 2008 letter specifically apprised the Veteran of the evidence needed to establish nonservice-connected pension benefits, as well as the responsibilities that he and VA shared for obtaining such evidence.  Conversely, that letter did not explain how VA assigns a disability rating and an effective date following the grant of service connection.  However, such notice of the heightened VCAA requirements set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006) is immaterial to a claim, such as the one at issue, which involves entitlement to VA pension, as opposed to compensation benefits.  Therefore, absent other evidence to the contrary, the Board finds that VA has fully met its duty to notify the Veteran in accordance with 38 C.F.R. § 3.159(b).

Duty to Assist

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  Specifically, the AOJ has obtained his complete service records and all pertinent post-service treatment records that he has identified in connection with his appeal.  Therefore, absent any evidence to the contrary, the Board finds that an additional search for such documentation would only delay adjudication, without benefiting the Veteran, and should therefore not be undertaken. 

Nor should any further evidentiary development be undertaken in support of this appeal.  The Veteran has already been afforded May 2008 and December 2013 VA examinations, which have yielded detailed findings responsive to his pension claim.  Although the Veteran has tacitly disagreed with those findings, he has not alleged, and the record has not otherwise shown, that the examinations he has been afforded are collectively inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Accordingly, the Board considers it unnecessary to remand for a new VA examination or medical opinion regarding his appeal.  

Having thus shown that eliciting additional records, or another VA examination, would serve no useful purpose, the Board finds that further development on procedural grounds is also unnecessary in this case.  That is because there has already been substantial compliance with its latest remand directives to elicit additional argument and evidence in support of the Veteran's claim, afford him an updated VA examination, and readjudicate the appeal in a January 2014 supplemental statement of the case (SSOC).  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  While, following the issuance of the January 2014 SSOC, the Veteran's representative has submitted an appellate brief, the argument contained therein is wholly cumulative of the evidence previously submitted.  As such, no waiver of AOJ review is needed with respect to that most recent submission. 

Nor is any further action required to afford the Veteran a hearing in connection with his nonservice-connected pension claim as he has expressly has waived his right to testify at such a proceeding.  Moreover, he has not alleged, or otherwise demonstrated, any denial of due process during any stage of his appeal.

Accordingly, the Board finds the Veteran has had the opportunity to meaningfully participate in the development and adjudication of his nonservice-connected pension claim.  As such, appellate review of that issue may now proceed without prejudice to the Veteran.

II.  Merits of the Appeal

The Veteran contends that his nonservice-connected shoulder, neck, back, and leg disabilities and mental health problems collectively preclude him from securing substantially gainful employment.  See e.g. April 2010 Substantive Appeal.  As such, he claims entitlement to nonservice-connected pension benefits.  

It is VA's established policy to afford nonservice-connected pension benefits to a veteran who 1) served for 90 days or more during a period of war; and 2) is either permanently and totally disabled due to one or more nonservice-connected disabilities, or aged 65 or older, provided that 3) his annual countable income and net worth do not exceed legally prescribed limits.  See 38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) (2013). 

In this case, it is undisputed that the Veteran has the requisite wartime service and is under the age of 65.  Therefore, his claim turns on whether he meets the criteria for a permanent and total disability rating for nonservice-connected disability pension purposes.  Such a determination is based on the total impairment caused by all non-service- connected disabilities, which are not the result of willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342(a), 4.17; Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a total and permanent disability rating can be awarded, an evaluation must be performed to determine the percentage of impairment caused by each disability).  

Pursuant to the above criteria, a claimant will be considered permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).

Here, the Veteran has not alleged, and the record has not otherwise shown, that he is a patient in a nursing home or receiving disability benefits through the Social Security Administration.  38 U.S.C.A. §§ 1502(a)(1), 1502(a)(2).  Hence, to qualify for nonservice-connected pension, he must the requirements of either section 1502(a)(3) or 1502(a)(4).  

Notably, the foregoing provisions contemplate an analytical framework under which permanent and total disability for pension purposes may be demonstrated.  See Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  Specifically, such impairment may be established under average person (or objective) test, the unemployability (or subjective) test, or on a subjective extra-schedular basis.  See 38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.3(a)(3)(vi)(B), 3.321(b)(2), 4.15, 4.16(a), 4.17; see also Brown v. Derwinski, 2 Vet. App. 444 (1992) (outlining an analytical framework for application in pension cases).  

The average person (or objective) test is rooted in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates a finding of total disability when there is any impairment of mind or body that is sufficient to preclude the average person from following a substantially gainful occupation, provided that such impairment is reasonably certain to continue throughout the life of the disabled person.

The unemployability (or subjective) test arises from 38 U.S.C.A. § 1521(a) and 38 C.F.R. §§ 3.321(b)(2) and directs that, where a claimant's disabilities meet the percentage requirements of 38 C.F.R. § 4.16, and are permanent in nature, a determination should be made whether such disabilities render him incapable of substantially gainful employment.  To meet the percentage requirements of 38 C.F.R. § 4.16, the claimant must suffer from one disability ratable at 60 percent or higher, or two or more disabilities where at least one is ratable at 40 percent or higher, and the combined rating of all disabilities is at least 70 percent.

Finally, if the claimant does not meet either the "average person" or the "unemployability" tests, a determination must be made as to whether he should be granted  nonservice-connected disability pension on an extraschedular basis, pursuant to 38 C.F.R. § 3.321(b)(2), on the grounds that he is unemployable by virtue of age, occupational background or other related factors.

In this case, the Veteran was afforded May 2008 VA general medical and peripheral nerves examinations, which collectively indicated that his unemployment was not attributable to his service-connected lower-extremity nerve disorder (paralysis of the right posterior tibial nerve), his nonservice-connected cervical spine disorder (cervical spine strain with degenerative disc disease) or any other medical condition.  See May 2008 VA General Medical Examination at 1 (noting that Veteran "has been out of prison for three years and has not worked since that time" but that his unemployment is "not related to medical reasons"); May 2008 VA Peripheral Nerves Examination at 2-3 (indicating that Veteran's lower extremity neurological abnormalities are "mild" in nature and that his neck and left foot problems "would not preclude him from sedentary employment).  

Based upon the above examination results, and the other evidence then of record, the AOJ determined in the July 2008 rating decision that Veteran's service-connected lower-extremity nerve disorder and nonservice-connected cervical spine disorder each warranted disability evaluations of no more than 10 percent under the relevant provisions of the VA Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  The AOJ then concluded that, in the absence of any other evidence of medical conditions resulting in industrial impairment, the Veteran's total combined rating for pension purposes was 20 percent.  See 38 U.S.C.A.§ 1502(a); 38 C.F.R. § 4.15 (directing that all service-connected and nonservice-connected disabilities be evaluated and combined into a single schedular rating for VA purposes).  Notably, however, the AOJ did not expressly account for Veteran's complaints of mental distress, or the evidence of forearm, head, neck, shoulder, ribcage, left foot, and right leg problems; cervical radiculopathy, erectile dysfunction, oral herpes, hyperlipidemia, and hypercholesterolemia, documented in his outpatient treatment records and written statements.  Accordingly, the Board remanded the appeal to afford the Veteran an opportunity to submit additional medical documentation and undergo a new VA examination in support of his pension claim.

Tellingly, the Veteran has not taken advantage of this opportunity to provide additional clinical evidence in his own possession.  Nor has he come forward with any information that would enable VA to elicit such evidence on his behalf.  To the contrary, he has offered no response to the AOJ's request that he identify the names and addresses of all recent VA and non-VA healthcare providers, as well as their approximate dates of treatment  Accordingly, the Board finds that, to the extent that pertinent records of such treatment remain outstanding in this case, the responsibility lies with the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that VA's duty to assist is not a one-way street).

Similarly, the Veteran bears responsibility for not disclosing any conditions productive of industrial impairment during his most recent (December 2013) VA pension examination.  Although the clinician who conducted that examination interviewed the Veteran at length about his cervical spine disease, he indicated that his radicular pain, numbness, and other symptoms had all resolved since he lost weight and that he currently had "no real problems" attributable to that nonservice-connected disability.  See December 2013 VA Examination Report at 6.  The Veteran elaborated in this regard that "as long as [he] ke[pt] moving [he] was fine," and denied any other significant service- or nonservice-connected pathology.  Id.  

With respect to his post-service employment history, the Veteran reported that he had worked in "several different places" as a cabinet maker, bartender, restaurant cook and dishwasher, landscaper, and clerk in a veteran's service office.  See December 2013 VA Examination Report at 3.  He further reported that, since 2011, he had been unemployed, but did not indicate that any of his service- or nonservice-connected disabilities precluded employment.  To the contrary, the Veteran acknowledged that, despite those disabilities, he remained physically capable of remodeling his 1600-square-foot home.  Id.  He also acknowledged that he had driven 100 miles to the examination under the mistaken impression that "it was for insurance enrollment for national healthcare" (presumably under the Affordable Care Act).  Id.

Based upon the foregoing statements, a comprehensive physical examination, and a review of the claims file, the December 2013 VA examiner determined that the Veteran did not have a "chronic disabling disability," or any other medical condition that would prevent him from securing or following a substantially gainful occupation.  Id.

The Board considers the December 2013 VA examiner's report to represent an accurate account of the Veteran's overall disability picture based upon the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008) (applying the Federal Rules of Evidence to find that the probative value of a medical opinion depends on whether the opining clinician is fully informed of the pertinent facts, i.e., history, of the case).  As discussed, that examiner's report was predicated on a comprehensive clinical interview and physical examination, as well as on a complete review of the record.  Moreover, the Veteran has not submitted any argument or documentation rebutting any of the conclusions reached in that examination report regarding his overall level of disability.

Accordingly, absent any evidence to the contrary, the Board finds that the Veteran does not meet the criteria for a permanent and total disability rating under the objective (average person) test.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.
He has not presented any evidence of impairment of mind or body that would preclude an average person from substantially gainful employment, much less demonstrated that such a level of impairment is reasonably certain to continue throughout his lifetime.  Moreover, while the Veteran has alleged that he is unemployable due to various mental, orthopedic, and genitourinary ailments, he has not supported those assertions with any lay or clinical evidence, despite having been expressly requested to do so in accordance with the Board's October 2013 remand.  

Furthermore, the Veteran has made clear during his most recent December 2013 VA examination that his inability to work is not the result of any chronic disability, including his cervical spine disorder, which, by his own account is no longer a source of any significant impairment.  Consequently, the December 2013 VA examiner has determined that the Veteran's disabilities overall do not substantially interfere with his employment.  This is the essentially the same conclusion reached by the previous (May 2008) VA examiners.  There are no contradictory medical opinions of record.  It follows that the Board has no basis to conclude that the Veteran is permanently and totally disabled in accordance with 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15.

Nor does the Board have any basis to grant the benefits sought on appeal under the unemployability (or subjective) test.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.321(b)(2).  As discussed, the Veteran's sole service- and nonservice-connected disabilities have been found to yield a total combined rating of 20 percent, which falls well short of the percentage requirements under 38 C.F.R. § 4.16.   

Having thus established that the Veteran does not meet either the "average person" or the "unemployability" test, the Board must address whether there is any basis to refer his claim for nonservice-connected disability pension on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(2).  In this regard, however, the Board considers it significant that the Veteran has a long and varied occupational history, which includes both labor-intensive and sedentary employment.  Moreover, while cognizant of his longtime unemployment and his isolated complaints of being unable to work due to mental and physical disabilities, the Board finds that such allegations have been called into question by the May 2008 and December 2013 VA examination reports.  As noted previously, each of those reports is predicated on a clinical interview in which the Veteran has flatly denied being industrially impaired by any medical condition and, in fact, has acknowledged that he remains sufficiently physically active to remodel his home and drive long distances.  Through such admissions, the Veteran has effectively contradicted and, thus, cast doubt on his other assertions of unemployability by reason of disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (noting that, as a finder of fact, the Board may weigh the credibility of lay evidence by considering its internal inconsistency, facial plausibility, and consistency with other evidence of record).  

Tellingly, there is no other evidence, either clinical or lay, which suggests that the Veteran is unemployable due to age, occupational background or other related factors.  Therefore, the Board concludes that referral for extraschedular evaluation is unwarranted.  It follows that there is no need to consider whether the Veteran meets the requisite countable income or net worth requirements for nonservice-connected pension, as such considerations are effectively moot because he is not permanently and totally disabled for purposes of this appeal.

In summary, the Board finds that none of the applicable theories of entitlement to nonservice connected disability pension are supported by the evidence of record.  Thus, as the Veteran has not been shown to be unable secure and follow a gainful occupation due to his disabilities, the benefits sought on appeal must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


